



EXHIBIT 10.2


FORM OF EXECUTIVE OFFICER SEVERANCE AGREEMENT


March __, 2014


(Addressee)


Re:    Executive Officer Severance Agreement


Dear (Addressee):


Reference is made to the agreement between us, dated [date of Executive
Officer's original Severance Agreement and any amendments thereto] (the “Prior
Agreement”), setting forth the extent to which benefits will be provided to you
in the event of termination, under certain circumstances, of your employment
with AK Steel Corporation (the “Company”), AK Steel Holding Corporation
(“Holding”) or any of their respective subsidiaries, affiliates, or successors
(hereinafter collectively referred to as “AKS”). Upon your execution of this
letter agreement (the “Agreement”), the Prior Agreement shall be deemed
superseded in its entirety and no longer in effect. This Agreement sets forth
your obligations and commitments in exchange for continued employment with AKS,
the compensation and benefits you receive during such employment, and the
promise and/or receipt of severance benefits if your employment terminates under
certain circumstances. It establishes time limits for asserting certain claims
under this Agreement or arising out of your employment relationship with AKS. It
also requires that certain claims be resolved through arbitration rather than
through litigation. This Agreement is not, however, an employment agreement and
nothing in this Agreement shall be construed as a contract or promise of
continued employment with AKS. As an “at-will” employee, your employment may be
terminated by you or AKS at any time.
A.     Effective Date; Term; Renewal. This Agreement is effective as of March
__, 2014 (the “Effective Date”). Except for the Change of Control Agreement
between you and AKS dated March __, 2014 (“Change of Control Agreement”), this
Agreement supersedes any other severance agreement between you and AKS, and any
severance plan, arrangement, policy or practice of AKS. The term of this
Agreement shall be the ________ year period beginning on the Effective Date and
ending on the first anniversary of the Effective Date. [for the CEO and certain
other Executive Officers who entered into their initial Severance Agreement more
than five years ago - the term is one year; for all other Executive Officers,
each of whom entered into their initial Severance Agreement less than five years
ago - the term is equal to the balance of their original five year term] This
Agreement shall be automatically renewed annually thereafter for a renewal
period of one year, unless written notice of non-renewal is given by you or by
AKS at least ninety days prior to the expiration of the term, including any
renewal periods. Notwithstanding the expiration of this Agreement, the terms of
Sections F, G and H (including Exhibit A) shall continue to be effective to the
extent and as stated therein.


B.    Date of Termination; Notice Period; Severance Pay Period. The date upon
which the termination of your employment becomes effective is referred to in
this Agreement as your "Date of Termination." The period between the date a
party provides notice of termination under this Agreement and the Date of
Termination is referred to as the "Notice Period." AKS may relieve you of your
employment duties at any time during a Notice Period; provided however, during
any Notice Period, you shall continue to receive your full salary and Employment
Benefits (as defined in Section E(2)(c) below). The period of time after your
Date of Termination equal to the number of months of base salary paid to you
under this Agreement as severance benefits is referred to as the “Severance Pay
Period.”





--------------------------------------------------------------------------------






C.    Circumstances of Termination Covered by this Agreement. While the Change
of Control Agreement applies to the termination of your employment with AKS
under certain circumstances involving a Change of Control (as defined in such
agreement), this Agreement applies to the termination of your employment with
AKS under the following circumstances not involving a Change of Control:


1.    Involuntary Termination without Cause. AKS may terminate your employment
without Cause at any time upon written notice given to you by AKS not less than
thirty days prior to the Date of Termination.


2.     Involuntary Termination for Cause. AKS may terminate your employment for
Cause, but only upon written notice specifying the facts or circumstances
constituting such Cause, which notice may be given on or at any time prior to
the Date of Termination. Any of the following circumstances shall constitute
“Cause” for purposes of this Agreement: (a) you are convicted of, or enter a
plea of guilty or nolo contendere, to a misdemeanor involving moral turpitude or
to a felony, (b) you engage in fraud, misappropriation or embezzlement with
respect to AKS, (c) your willful failure, gross negligence or gross misconduct
in the performance of your assigned duties for AKS, or (d) your breach of a
fiduciary duty to AKS.


3.    Voluntary Termination. You may voluntarily terminate your employment upon
written notice given to AKS by you not less than thirty days prior to the Date
of Termination.


D.    Circumstances of Termination Not Covered by this Agreement. This Agreement
does not provide severance benefits for, nor, as the case may be, affect the
benefits you otherwise may receive outside of this Agreement in connection with
the termination of your employment with AKS for reasons relating to: (1) your
early or normal retirement from AKS under the terms of any tax-qualified
“pension benefit plan” as defined in the Employee Retirement Income Security Act
of 1974, as amended (“ERISA”); (2) your retirement from AKS under any mandatory
retirement policy applicable to executive officers of AKS; (3) total and
permanent disability under the AKS long-term disability plan or policy; or (4)
your death. Nothing in this Agreement shall affect your rights under any such
“pension benefit plan”; any “welfare benefit plan” as defined in ERISA,
including but not limited to any medical, surgical, hospitalization, or
long-term disability benefits; or any non-qualified pension or deferred
compensation plan or arrangement.


E.    Severance Benefits.


1.    Basic Severance Benefits. If your employment with AKS is involuntarily
terminated without Cause by AKS pursuant to Section C(1), AKS will pay you,
regardless of whether or not you execute a Release of Claims (as defined in
Section E(2) below), severance pay equal to your base salary for a period of six
months from your Date of Termination. The aggregate of such severance pay shall
be paid to you in a single, undiscounted lump sum payment within ten days
following your Date of Termination.


2.    Supplemental Severance Benefits. If your employment with AKS is
involuntarily terminated without Cause pursuant to Section C(1), and you execute
and provide to AKS within sixty days after your Date of Termination a complete,
full and effective (i.e. no longer revocable) release of all claims against AKS
that is in a form reasonable and customary (“Release of Claims”), then you shall
be entitled, in addition to the severance pay provided under Section E(1) above,
to the following supplemental benefits:


a.    Additional Base Salary. Severance pay based upon your base salary shall be
paid for an additional ______ [for the CEO - eighteen; for all other Executive
Officers - twelve] months beyond the period paid pursuant to Section E(1). Such
additional base salary payable as severance shall be paid to you in a single,
undiscounted lump sum payment within ten days after the effective date of your
Release of Claims; provided however, if such payment could be made in more than
one taxable year depending on when you sign the Release of Claims, the ten-day
limit for payment does not apply; under such circumstances payment still will be
made within 70 days of your Date of Termination, but payment automatically will
be made as soon as administratively feasible in the later taxable year
regardless of when you sign the Release of Claims, but in no event after March
15th of such later taxable year.

- 2 -

--------------------------------------------------------------------------------






b.    Lump Sum and MIP Payments. You will receive a lump-sum payment which shall
be separate from, but in [for the CEO - an amount equal to one and one-half
times; for all other Executive Officers - an amount equal to] your assigned
target under the AK Steel Corporation Annual Management Incentive Plan (“MIP”)
for the calendar year during which your Date of Termination occurs. Payment of
this lump sum amount will be made within ten days after the effective date of
your Release of Claims; provided however, if such payment could be paid in more
than one taxable year depending on when you sign the Release of Claims, the
ten-day limit for payment does not apply; under such circumstances payment still
will be made within 70 days of your Date of Termination, but payment
automatically will be made as soon as administratively feasible in the later
taxable year regardless of when you sign the Release of Claims, but in no event
after March 15th of such later taxable year. You also will receive on a prorated
basis the MIP incentive award, if any, to which you otherwise would be entitled
for the calendar year during which your Date of Termination occurs. The amount
of such prorated MIP incentive award shall reflect the percentage of your actual
period of participation in the MIP prior to termination during such calendar
year. Payment of any such prorated MIP incentive award will be made within ten
days after the later of: (i) the date that any awards under the MIP with respect
to such calendar year are paid to participants under the MIP, or (ii) the
effective date of your Release of Claims; provided however, if the date under
(ii) is the operative payment date and such payment could be paid in more than
one taxable year depending on when you sign the Release of Claims, the ten-day
limit for payment does not apply; under such circumstances payment still will be
made within 70 days of your Date of Termination, but payment automatically will
be made as soon as administratively feasible in the later taxable year
regardless of when you sign the Release of Claims, but in no event after March
15th of such later taxable year.


c.    Employment Benefits. During the Severance Pay Period, your Employment
Benefits (as defined below) shall continue; provided, however, that you shall
not:


i.    accumulate vacation pay for periods after the Date of Termination;


ii.    qualify during the Severance Pay Period for sickness and accident, salary
continuation, and long-term disability plan benefits if you were not eligible
for these benefits on the Date of Termination;


iii.    be eligible to continue to make contributions to any Internal Revenue
Code § 401(k) plan maintained by AKS or qualify for a share of any employer
contribution made to any tax-qualified defined contribution plan; or


iv.    be eligible to accumulate service for pension plan purposes; and


provided, further, that if, during the Severance Pay Period, you are eligible to
receive life insurance, medical, hospital and other health insurance benefits
(“Life and Health Insurance”) either based upon employment with another employer
or based upon benefits available to you as a retiree of another employer, the
obligations of AKS to continue to provide you with Life and Health Insurance
shall be limited solely to those benefits necessary to assure that, together
with the corresponding benefits provided to you under any other plans, you
receive total benefits comparable to those to which you were entitled at the
Date of Termination. You must report to the Vice President, Human Resources of
the Company your eligibility for another employer’s active or retiree Life and
Health Insurance within ten days after becoming eligible.


“Employment Benefits” means the employee benefits plans, policies, and practices
of AKS (excluding any severance policies and practices other than this
Agreement) that generally apply to executive officers of AKS in accordance with
the terms thereof as they may be amended from time to time. It is expressly
understood and agreed that the AK Steel Corporation Executive Minimum and
Supplemental Retirement Plan is not an Employment Benefit as defined in this
section. Your Employment Benefits may be modified

- 3 -

--------------------------------------------------------------------------------




from time to time after the date hereof without violation of this Agreement if
the changes apply generally to other members of management of AKS.


d.    COBRA. You shall qualify for full COBRA health benefit continuation
coverage upon the expiration of the Severance Pay Period.


3.    Mitigation. You shall not be required to mitigate the amount of any
payment provided for in this Section E by seeking other employment or otherwise,
nor shall the amount of any such payment or benefits be reduced by any
compensation or benefits earned by you as the result of employment by another
employer (except as expressly provided in Section E(2)(c)) or by retirement
benefits, or be offset against any amount claimed to be owed by you to AKS.


4.    Deferrals. For purposes of calculating any amount due under this
Agreement, the effect of any deferral of income shall be disregarded and all
sums due shall be calculated as if no such deferral had been made.


5.    No Duplication of Benefits. You shall not be entitled to severance
benefits both under this Agreement and under the Change of Control Agreement in
connection with the termination of your employment with AKS.


6.    Involuntary Termination for Cause; Voluntary Termination. In the event
your employment with AKS ends as a result of involuntary termination for Cause
pursuant to Section C(2) or voluntary termination pursuant to Section C(3), you
shall not be entitled to any benefits under this Agreement, but you nevertheless
shall be eligible for any benefits provided in accordance with the plans and
practices which apply to employees generally.


F.
Executive Responsibilities.



1.    Confidentiality. During your employment with AKS and subsequent to the
termination of that employment for any reason, you will not disclose to any
person or use for the benefit of yourself or any other person or entity any
trade secret, proprietary or other confidential information of AKS (hereinafter
referred to as “AKS Confidential Information”) without the prior written consent
of the Vice President, Human Resources of the Company. Upon termination of your
employment with AKS for any reason, you will immediately deliver to AKS any and
all AKS Confidential Information which you have in your possession or control in
tangible form. For purposes of this Section F, it is expressly understood and
agreed that the term AKS Confidential Information shall include, but not be
limited to, all information not already in the public domain relating to AKS
operating practices and procedures, customer lists, product marketing, sales,
sales prices, costs, margins, discounts, rebates, profits, shipments, product
mix, research, technical support, business plans and operating results. You will
deliver this AKS Confidential Information to AKS in whatever format in which you
have it, including but not limited to paper, email or other electronic storage
media. You will also deliver to AKS any and all AKS property, including but not
limited to, company credit cards, property access keys and cards, planners, day
books, customer lists, laboratory notebooks, cellular phones, computers,
software and other electronic devices. You agree that you remain bound by the
Employee Invention and Confidential Information Agreement which you executed.


2.    Restrictive Covenants. In exchange for AKS’s agreement to provide you with
the severance benefits opportunities set out in this Agreement (including, in
particular, the opportunity to receive the severance pay set out at Section E(1)
of this Agreement) and the compensation provided to you as an executive officer,
you agree that, during your employment at AKS and for a period of one year
following the termination of your employment with AKS for any reason, you will
not, directly or indirectly, do any of the following:


a.    serve as an employee, employer, consultant, agent, principal, partner,
owner, officer, or director of any business engaged directly or indirectly in
competition with AKS, including but not limited to a business engaged in the
research, development, manufacturing, marketing or sale of carbon, electrical or
stainless steel, steel pipe or tubing products, or any other metal or non-metal
products that are competitive with AKS products, or that has an intent or plan
to engage in such business during the one-year period following the date when
your employment with AKS terminates.

- 4 -

--------------------------------------------------------------------------------






b.    solicit or communicate with, any customer or supplier of AKS with whom you
had any contact during the 24 months prior to the termination of your employment
with AKS, for the purpose of diverting AKS business or otherwise competing with
AKS for your benefit or the benefit of another entity for which you serve as an
employee, employer, consultant, agent, principal, partner, owner, officer or
director; or


c.    utilize or disclose any trade secret, proprietary or other confidential
information of AKS, except in furtherance of your duties for AKS; or


d.    solicit, cause or encourage any employee of AKS to resign his or her
employment with AKS.




3.    Injunctive Relief. You recognize and acknowledge that your involvement in
decision making processes which involve AKS’s proprietary and confidential
information and your access to confidential competitive information will be such
that, in the event of a breach of the Confidentiality (Section F(1)) or Covenant
Not to Compete (Section F(2)) provisions of this Agreement, monetary damages
would be an insufficient remedy for AKS, and that AKS would be entitled to
injunctive relief in the appropriate court to restrain the breach and otherwise
enforce these provisions without proof of actual damages. You further agree that
these provisions will be governed by Ohio law both as to interpretation and
performance. Any action or other legal proceeding under these provisions or any
action or legal proceeding regarding the enforceability of these provisions will
be brought exclusively in an appropriate court of competent jurisdiction located
in Butler County, Ohio (if the action is brought in state court), or in the
Southern District of Ohio (if such action is brought in federal court).


4.    Conflicts of Interest. You agree for so long as you are employed by AKS to
avoid dealings and situations which would create a conflict of interest with
AKS. In this regard, you agree to comply with all AKS policies regarding
conflicts of interest. You further agree to immediately report to the Vice
President, Human Resources of the Company, any conflict or potential conflict of
interest with AKS.


5.    Cooperation. For a period of one year following your Date of Termination,
you agree to cooperate in good faith with AKS with respect to pending or
potential claims or litigation involving AKS as to which you have personal
knowledge. Such cooperation shall include meeting with AKS and its
representatives, upon reasonable request, for purposes of (a) providing
information based upon your personal knowledge in connection with any
investigation by AKS, and (b) preparing for and providing deposition and/or
trial testimony.


G.     Time Limits for Bringing Claims; Arbitration of Claims. This section
establishes time limits for bringing claims for severance benefits under this
Agreement (“Severance Claims”) and any claims or controversies arising out of or
relating to your employment relationship with AKS or the termination of that
relationship (“Employment Claims”), excluding claims for workers’ compensation
and unemployment compensation benefits and excluding the right of AKS to seek
injunctive or other equitable relief to enforce the terms of Section F. The
Agreement also provides that Severance Claims and Employment Claims must be
resolved through the arbitration process set forth in this Agreement.


1.    Time Limit for Severance Claims and Employment Claims. Severance Claims
must be filed within one year from the Date of Termination. Employment Claims
must be filed within one year after the occurrence of the action or actions upon
which the claim is based. You agree to waive any statute of limitations to the
contrary.


2.    Arbitration of Severance Claims and Employment Claims. Severance Claims
and Employment Claims shall be submitted to individual, final and binding
arbitration, subject to the Rules of Arbitration attached to this Agreement as
Exhibit A. Employment Claims subject to arbitration include, but are not limited
to, allegations of unlawful discrimination based on race, sex, religion, age,
national origin, disability, and retaliation and any other claim of a violation
of a right created or protected by local, state, or federal law.

- 5 -

--------------------------------------------------------------------------------






You and AKS agree that it is the intention of you and AKS to avoid litigation in
court of Severance Claims and Employment Claims and you and AKS, therefore,
specifically waive any right you or AKS would otherwise have to have Severance
and Employment Claims decided by a judge or jury.


You and AKS agree that this agreement to arbitrate and the arbitration award are
enforceable under and subject to the Federal Arbitration Act, 9 U.S.C. § 1 et.
seq. You and AKS consent that judgment upon the arbitration award may be entered
in an appropriate court of competent jurisdiction located in Butler County, Ohio
or in the United States District Court for the Southern District of Ohio.


H.     Miscellaneous.


1.    Notices. Notices required or permitted under this Agreement shall be in
writing and shall be deemed to have been given when personally delivered or
mailed by United States certified mail, return receipt requested, postage
prepaid, addressed to the intended recipient at its, his or her last known
address. Notices to AKS shall be marked for the attention of the Vice President,
Human Resources of the Company.


2.    Modification; Waiver. No provision of this Agreement may be waived,
modified or discharged except pursuant to a written instrument signed by you and
the Chairman of the Board or the Chief Executive Officer of AKS. You and AKS do
not waive, nor shall this Agreement be construed to waive, any right which is
not subject to waiver as a matter of law.


3.    Successors. AKS will require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of AKS to expressly assume and agree to perform this
Agreement in the same manner and to the same extent that AKS would be required
to perform it if no such succession had taken place.


4.    Inurement. This Agreement shall inure to the benefit of and be enforceable
by you and your personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If you should die while
any amount would still be payable to you hereunder had you continued to live,
all such amounts, unless otherwise provided herein, shall be paid in accordance
with the terms of this Agreement to your devisee, legatee or other designee, or,
if there is no such devisee, legatee or designee, to your estate.


5.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.


6.    Severability; Validity. The provisions of the Agreement (including Exhibit
A) are severable and the validity or unenforceability of any provision shall not
affect the validity or enforceability of any other provision, with the following
exception. If a court rules in an action to which you are a party that the
provisions of Section G (2) regarding the agreement to waive the right to have
Severance Claims or Employment Claims decided by judge or jury are
unenforceable, any and all rights created by Section G (2) of the Agreement and
Exhibit A to the Agreement will be voided retroactively, and the proceeds of any
arbitration award involving you and AKS must be returned to the party from which
they originated.


7.    Choice of Law; Forum Selection. This Agreement shall be governed by the
laws of the United States and the laws of the State of Ohio, both as to
interpretation and performance. Any action or other legal proceeding not subject
to arbitration under this Agreement or any action or legal proceeding regarding
the enforceability of this Agreement shall be brought exclusively in an
appropriate court of competent jurisdiction located in Butler County, Ohio (if
the action is brought in state court) or in the Southern District of Ohio (if
such action is brought in federal court). Any action brought within such courts
shall not be transferred or removed by you to any other state or federal court.

- 6 -

--------------------------------------------------------------------------------






8.    Withholding and Deductions. It is understood and agreed that the payment
of severance benefits under this Agreement will be subject to withholding for
taxes and other deductions. It further is understood and agreed that, to the
extent that this Agreement provides for payment of specified amounts of
severance benefits, such amounts are before such tax withholdings and
deductions.




Sincerely,
Accepted and agreed to this ____ day
AK STEEL HOLDING CORPORATION

________________, 2014.                


By:___________________________
_________________________________    
(Name of Executive Officer)                    
                        
AK STEEL CORPORATION




By:___________________________




- 7 -

--------------------------------------------------------------------------------






EXECUTIVE OFFICER SEVERANCE AGREEMENT
Exhibit A
Rules for Arbitration


(1) Location. The arbitration hearing (“Hearing”) will take place in West
Chester, Ohio, unless the parties mutually agree to another location.


(2) Governing Rules. The arbitration process will be governed by the Employment
Arbitration Rules and Mediation Procedures (“National Rules”) of the American
Arbitration Association (“AAA”) except to the extent they are modified by the
Agreement and this Exhibit A to the Agreement. You have the opportunity to
review these rules online at any time at www.adr.org.


(3) Notice. Either you or AKS may initiate the arbitration process by filing a
written demand for monetary or non-monetary relief and notice of intent to
arbitrate (“Notice”) with any regional office of the AAA and paying the filing
fee as set out in the National Rules. The Notice must be filed within the time
limits established in Section G(1) of the Agreement. The date the Notice is
considered “filed” for purposes of Section G(1) of the Agreement and this rule
is the date the Notice is received in a AAA regional office.
 
(4) Fees; Expenses. You and AKS will share equally any AAA administrative fee
other than the filing fee. The Company will pay all of the arbitrator’s fees.
You and AKS will bear your own litigation costs and expenses (including
attorneys fees), unless the arbitrator awards attorneys fees to a prevailing
party in accordance with the law applicable to the matter in dispute.


(5) Arbitrators. You and AKS will agree upon an arbitrator selected from a panel
of arbitrators chosen by and maintained at the headquarters office of the AAA in
New York. Arbitrators on this panel will have the following three
qualifications: (a) membership on the AAA’s National Employment Dispute roster;
(b) membership on AAA’s labor-management roster; and (c) at least fifteen years
experience as an arbitrator. After the filing of a written notice of intent to
arbitrate, the AAA will send simultaneously to you and AKS an identical list of
names of ten persons chosen from the panel. You and AKS will have ten days from
the transmittal date in which to strike any names objected to, number the
remaining names in order of preference, and return the list to the AAA. If no
arbitrator is acceptable to both you and AKS or the person who has been approved
on both lists and selected by the AAA cannot serve promptly, another list or
lists will be sent out by the AAA in accordance with the above procedure until
an arbitrator is agreed upon by you and AKS.


(6) Pre-Hearing Matters. Any pre-hearing disputes will be presented to the
arbitrator for expeditious, final and binding resolution.


(7) Remedies; Relief. The remedy and relief which may be granted by the
arbitrator is that which the arbitrator deems just and equitable considering
what would have been available to the parties had the matter been heard in
court.


(8) Discovery - Obtaining Information. You and AKS recognize that a primary
benefit each derives from entering into the Agreement is that we avoid the delay
and costs normally associated with litigation. Therefore, you and AKS agree that
neither party will be entitled to conduct any discovery prior to the Hearing
except that:


(a) AKS will furnish you with copies of all non-privileged documents in your
personnel file;


(b) if you are pursuing a claim against AKS for discharge, you will furnish AKS
with records of your earnings and benefits relating to your subsequent
employment and all documents relating to your efforts to obtain subsequent
employment;



- 8 -

--------------------------------------------------------------------------------




(c) AKS and you will exchange no later than seven days prior to the Hearing
copies of all documents which either party intends to introduce as evidence at
the Hearing and a list of witnesses either party intends to present at the
Hearing;


(d) you will be allowed (at your expense) to take the deposition of your
immediate supervisor and the individual who made the decision which resulted in
your claim (if that individual is not your immediate supervisor) for a period
not to exceed two hours each, and AKS will be allowed (at its expense) to depose
you for a period not to exceed two hours; and


(e) either you or AKS may ask the arbitrator to grant additional discovery to
the extent permitted by the National Rules if it is demonstrated that such
discovery is necessary for a fair arbitration and no less expensive alternative
for exchanging the information exists.


Nothing herein will prevent either you or AKS from taking the deposition of any
witness where: (a) the sole purpose for taking the deposition is to use the
deposition in lieu of the witness testifying at the hearing; and (b) the witness
is, in good faith, unavailable to testify in person at the hearing due to poor
health, residency and employment more than fifty miles from the hearing site,
conflicting travel plans or other comparable reason.


(9) Post-Hearing Briefs. You and AKS will have the opportunity to submit to the
arbitrator a post-hearing brief in support of your respective positions.


(10) Confidentiality. All aspects of the procedure under the Agreement,
including the hearing, the record of the proceedings, and the arbitrator’s
decision are confidential and will not be open to the public, except (a) to the
extent you and AKS agree otherwise in writing, (b) as may be appropriate in any
subsequent proceedings between you and AKS, (c) either party may disclose the
decision of the arbitrator to his or its attorneys, accountants, other
professional advisors, and/or spouse as long as they agree to keep it
confidential; or (d) as may otherwise be appropriate in response to a
governmental agency or legal process, or to comply with applicable legal,
accounting, financial or insurance rules, regulations or requirements.







- 9 -